--------------------------------------------------------------------------------

 
Exhibit 10.2
 
Term Sheet
Series D Convertible Preferred Stock and Warrants




 
 

Issuer:
Echo Therapeutics, Inc. (the “Company”)

 
(OTCBB: ECTE)



Purchasers:
Platinum Montaur Life Sciences, LLC (“Platinum”) and other select accredited and
institutional investors (together with Platinum, the “Purchasers”)



Closing Date:
On the date hereof, Platinum has loaned the amount of $1,000,000 to be evidenced
by a bridge note, which bridge note shall convert into Series D Stock on the
First Closing.  The First Closing shall occur on or before February 1, 2011.  At
the First Closing, Platinum shall acquire an additional $500,000 of Preferred
Stock.   Subsequent Closings (each in the amount of $500,000) shall occur on or
about the first business day of March, April and May, 2011, subject to standard
closing conditions, including the absence of any default  (each a “Closing”).



Type of Securities:
Shares of the Company’s Series D Convertible Preferred Stock (the “Series D
Stock”) and common stock purchase warrants (the “Warrants”)


Amount:
At least $3,000,000 stated value of Series D Stock (the “Financing”) from
Platinum and additional funds from other Purchasers as agreed upon by Platinum
and the Company in good faith.  The reasonable legal fees of Platinum shall be
reimbursed by the Company in an amount not to exceed $7,500.



Conversion Price:
The shares of Series D Stock shall be convertible into shares of the Company’s
common stock, $0.01 par value (the “Common Stock”), at a price per share equal
to $1.00 (the “Conversion Price”).  Each Series D Stock share shall be
convertible into one (1) share of Common Stock.



Maturity:
Perpetual Preferred



Equity Treatment:
The Series D Stock shall be structured as equity on the Company’s balance sheet.



Dividends:
The Series D Stock shall not pay a dividend.



Seniority:
The Series D Stock shall rank (i) senior to all outstanding shares of Common
Stock and Series C Preferred Stock and (ii) pari passu to all outstanding shares
of Series B Perpetual Preferred Stock in respect of, among other things,
liquidation preference.  So long as any shares of the Series D Preferred Stock
are outstanding, the Company shall not, without the consent of the holders of at
least 67% of the outstanding shares of Series D Stock: (i) alter or change the
rights, preferences or privileges of the Series D Stock, (ii) increase the
authorized number of shares of Series

 
 
 

--------------------------------------------------------------------------------

 
D Stock; (iii)  create or incur any debt in excess of $250,000 (other than trade
payables incurred in the ordinary course of business in an amount not to exceed
$2,500,000 and purchase money indebtedness secured only by the equipment so
financed) or any class of preferred stock that is senior to the Series D Stock;
or (iv) enter into any agreement, commitment, understanding or other arrangement
to take any of the foregoing actions.
 
 

Liquidation
Preference:
The Series D Stock shall have a liquidation preference equal to its stated value
(the “Liquidation Preference Amount”).



Warrants:
For every $100,000 face value of Series D Stock purchased (including by way of
conversion of the bridge note) in the Financing, the Purchaser shall be issued
(i) Series 1 warrants to purchase 50,000 shares of Common Stock with an exercise
price of $1.50 per share (the “Series 1 Warrants”), and (ii) Series 2 warrants
to purchase 50,000 shares of Common Stock with an exercise price of $2.50 per
share (the “Series 2 Warrants” and, together with the Series-1 Warrants, the
“Warrants”). The Warrants shall have a term of two (2) years; provided, that if
the Warrants are not exercised in full at the expiration of the term by virtue
of the application of a beneficial ownership blocker, then the term of the
Warrants shall be extended until such time as the beneficial ownership blocker
is no longer applicable.



Ownership Blocker:
The conversion of the Series D Stock is prohibited to the extent that the number
of shares of Common Stock issued after the conversion of such Series D Stock
would exceed, when aggregated with all other shares of Common Stock owned by
such holder at such time, in excess of 4.99% or 9.99% of the then issued and
outstanding shares of the Common Stock.



 
The exercise of the Warrants is prohibited to the extent that the number of
shares of Common Stock issued after the exercise of such warrants would exceed,
when aggregated with all other shares of Common Stock owned by such holder at
such time, in excess of 4.99% or 9.99% of the then issued and outstanding shares
of the Company’s Common Stock.  The Warrant Redemption right will not apply to
those holders prohibited from exercising such warrant due to the Ownership
Blocker.


Waiver of Series B Redemption:
Platinum and the Company agree that the proceeds of the Financing shall not be
used to redeem outstanding shares of Series B Perpetual Preferred
Stock.  Platinum shall cause Platinum Long Term Growth VII to waive any and all
redemptions of Series B Stock triggered by the Financing.

 
 

Governing Law:
This Term Sheet shall be governed by and construed in accordance with the laws
of the State of Delaware.



Confidentiality:
This Term Sheet is confidential.  None of its provisions shall be disclosed to
anyone who is not a party to the transactions and events contemplated

herein, an officer or director of the Company or their agent, advisor or legal
counsel, except as expressly required by law.


 
 

--------------------------------------------------------------------------------

 
Entire Agreement:
The provisions of this Term Sheet shall supersede any previous understandings,
agreements, discussions or memorandums of understanding made, executed or
reached by the Company and Platinum in connection within the subject of this
Term Sheet. No modification, amendment or supplement to this Term Sheet shall be
effective for any purpose unless in writing and signed by both parties.



Execution:
This Term Sheet is executed in two parts, each of which is deemed to be an
original made on the date indicated below.





IN WITNESS WHEREOF, the parties have entered into this Term Sheet as of January
5, 2011.




ECHO THERAPEUTICS, INC.
 
 
 
By: /s/ Harry G. Mitchell
 
Name:  Harry G. Mitchell
 
Title:  Chief Operating Officer and
Chief Financial Officer
 
 
 
PLATINUM MONTAUR LIFE SCIENCES, LLC
 
 
By: /s/ Joan Janczewski
 
Name:  Joan Janczewski
 
Title: COO




 